UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 17, 2011 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 531 Vine Street, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(573) 778-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under anyof the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On October 17, 2011, Southern Missouri Bancorp, Inc., (the "Company") held its annual meeting of stockholders. The results of the vote at the meeting are as follows: (Proposal 1) The election of the following nominees as directors of the Company: (a)Mr. Black: FOR WITHHELD BROKER NON-VOTES (b)Ms. Brooks: FOR WITHHELD BROKER NON-VOTES (c)Mr. Robison: FOR WITHHELD BROKER NON-VOTES (d)Mr. Tooley: FOR WITHHELD BROKER NON-VOTES (Proposal 2) Advisory (non-binding) resolution to approve executive compensation: FOR AGAINST ABSTAIN BROKER NON-VOTES Next Page (Proposal 3) The ratification of the appointment of BKD, LLP as the Company's independent auditors for the fiscal year ending June 30, 2012. FOR AGAINST ABSTAIN BROKERNON-VOTES- On Proposal 1, each of Mr. Black, Ms. Brooks and Mr. Robison was elected for a term to expire in 2014, and Mr. Tooley was elected for a term to expire in 2012. The vote required to approve Proposal 2 and to approve Proposal 3 was the affirmative vote of a majority of the votes cast on the proposal. Accordingly, Proposals 2 and 3 were approved. Next Page SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SOUTHERN MISSOURI BANCORP, INC. Date:November 4, 2011 By: /s/ Greg A. Steffens Greg A. Steffens President and CEO
